Citation Nr: 1423025	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected major depression and/or hypertension or under 38 U.S.C.A. § 1151 for diabetes mellitus caused by medication prescribed by the Department of Veterans Affairs. 

2.  Entitlement to service connection for a sleep disability, claimed as sleep apnea.

3.  Entitlement to service connection for a bilateral knee disability, claimed as bilateral knee arthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to March 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected major depression and/or hypertension or under 38 U.S.C.A. § 1151 for diabetes mellitus caused by medication prescribed by the Department of Veterans Affairs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A preponderance of the evidence is against a current bilateral knee disability.

2.  The evidence of record does not establish a nexus between the Veteran's sleep apnea and service.


CONCLUSIONS OF LAW

1.  The basic criteria for service connection for a bilateral knee disability are not met. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Bilateral Knee Disorder

Turning to the claim of entitlement to service connection for a bilateral knee disability; service treatment records do not reflect treatment of the Veteran's knees during service.  In fact, in a February 2006 report of medical history, just prior to service separation, the Veteran denied knee trouble. 

A review of the post-service medical record reflects that the Veteran was wearing an "open" style knee brace.  See February 2010 VA treatment record. A June 2007 VA treatment record notes reports by the Veteran that he had been diagnosed with arthritis; no specific joint was identified.  Significantly, the post-service medical evidence does not reveal a diagnosis specific to his bilateral knees.  While the Veteran's report as to trouble with his knees is competent evidence, VA does not generally grant service connection for symptoms alone, i.e., pain, without an identified basis for those symptoms. VA needs to identify a 'disability', not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

Also significant are the Veteran's actions regarding the bilateral knee disabilities.  The Veteran filed service connection claims regarding hypertension, migraine headaches, hematuria, depression, erectile dysfunction, bilateral compartment leg syndrome, dermatitis and a left hernia in April 2006, but did not mention his knees.  He was given a comprehensive examination in June 2006; however, no knee disability was noted.  In the context of the Veteran's actions regarding other claims, the Veteran's inaction regarding the bilateral knees for several years after service undermines his assertion that he has experienced continuous symptoms regarding the knees.  In effect, the Veteran's own actions have provided evidence against this claim.

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of a current right or left knee disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Sleep Disability

Service treatment records reflect complaints by the Veteran of difficulty falling asleep.  See July 2005 treatment record.  A diagnosis of insomnia was noted in February 2006.  The Veteran reported frequent trouble sleeping in a report of medical history completed at his separation examination in January 2006.  
  
A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with sleep apnea.  The Board notes that a June 2006 VA examination, completed just three months following separation from service, reflects continued complaints of sleep difficulties, to include the use of Ambien for treatment.  Significantly, a sleep disorder was not diagnosed at that time.  Moreover, the VA examiner specifically indicated that the Veteran did not have obstructive sleep apnea, providing highly probative evidenence against this claim.

The Board has considered the Veteran's statements regarding continuity of symptoms of his sleep apnea since service.  However, the Board finds that this statement is outweighed by the evidence that clearly indicates the Veteran has not had this problem since service, as noted above.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of sleep apnea is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate a problem the Veteran has today that is connected to any problem he had in service.  The service and post-service evidence provides particularly negative evidence against this claim. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's in-service complaints of insomnia and his current sleep apnea disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of sleep apnea falls, outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In support of his claim, the Veteran submitted an internet article regarding the risks of being overweight.  He seems to generally argue that his obesity may have led to his sleep apnea.  The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on this article as it was written to explain general medical principles, and not the specific facts in this case, which does not appear connected to this case. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran has not asserted that there is any notice deficiency in this case.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment and private records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current right or left knee disability that is related to service is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  With respect to his sleep apnea claim, the record in this case is negative for any indication, other than the Veteran's own assertion that his sleep apnea may be the result of his military service.  The Veteran has presented several theories as to why he believes his sleep apnea should be service connected, but the fact remains that none of his theories have been bolstered by the opinion of any medical professional.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a bilateral knee disability, claimed as bilateral knee arthritis, is denied.

Service connection for a sleep disability, claimed as sleep apnea, is denied.





REMAND

As noted above, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds additional development is needed with respect to his diabetes mellitus claim prior to adjudication. 

Service treatment records do not reflect treatment for diabetes mellitus. VA treatment records reflect that the Veteran was diagnosed with high glucose in June 2006, three months following separation from service.  In June 2008, the Veteran, through his wife, submitted a statement indicating that his diabetes mellitus is related to his service-connected hypertension and/or major depression.  As such corrective VCAA notice regarding these specific relationships should be sent to the Veteran.   

The Veteran alternatively seeks compensation under 38 U.S.C.A. § 1151.  He contends that Quetiapine Fumarate (Seroquel) prescribed by the VA to treat his mental disorder caused his diabetes mellitus.  He alleges that the VA should not have prescribed this medication, given his medical history (obesity, hypertension).  VA treatment records reflect that the Veteran was prescribed this medication beginning in August 2007.  A February 2008 VA treatment record notes that the Veteran had been newly diagnosed with diabetes mellitus.  A January 2011 internet article submitted by the Veteran reflects that Seroquel is one of six anti-psychotic drugs that promote diabetes.  

Significantly, the evidence of record does not contain a competent medical opinion discussing the likely etiology of the Veteran's diabetes mellitus.  Thus a VA examiner should offer an opinion as to whether any diabetes mellitus occurred as a result of the medication he received, and if so, whether there was fault on the part of VA.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension and/or major depression.  Additionally, notice should be sent with respect to his claim for diabetes mellitus under 38 U.S.C.A. § 1151.

2.  Following the development above, schedule the Veteran for a VA examination which addresses the nature and etiology of his diabetes mellitus.  The claims file must be provided to the examiner for review. 

a.  Based on a review of the claims file and the results of the Veteran's examination, the examiner(s) is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus is caused by, or aggravated by, hypertension, or is at least as likely as not (a 50 percent probability or greater) casually related to service.  

Based on a review of the claims file and the results of the Veteran's examination, the examiner(s) is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus is caused by, or aggravated by, major depression, to include medications used to treat his major depression.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If secondary aggravation is present, the examiner should indicate, to the extent possible, the approximate level of diabetes mellitus (i.e., a baseline) before the onset of the aggravation.

b.  The examiner should further address the following: is it at least as likely as not (a 50 percent probability or greater) that the Veteran's taking of VA prescribed Quetiapine Fumarate either caused or aggravated his diabetes mellitus.  If, and only if, the examiner does determine that it is at least as likely as not that the Quetiapine Fumarate did cause or aggravate the diabetes mellitus, the examiner should further provide an opinion as to (1) whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing Quetiapine Fumarate at any time during the course of the Veteran's treatment and (2) whether the diabetes mellitus was an event that was reasonably foreseeable. 

Complete rationale should be provided for any opinion(s) expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


